DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 7/19/2021.
3.	This Office Action is made Non-Final.
4.	Claim 1 is pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,102,748. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar subject matter relating to neighbor cell relationships and measurement reporting.
Note that the table below compares the claims of the present invention with the relevant claims in the Patent No. 11,102,748, wherein each claim that are similar or exact are in the same box side by side.
Current CON AP No. 17378850
Patent No. 11,102,748
1. A method, performed in a wireless device served by a network node of a first network, for designating one or more cells of a second network as neighbouring cells to the first network,  the method comprising:

receiving, from said network node of the first network, information on a set of carriers employed in the second network;

performing measurements on selected one or more carriers from the set of carriers; and

transmitting measurement reports for respective carriers to the network node, the

measurement reports being representative of neighbour cell relations between the first

network and one or more cells of the second network.





 1. A method, performed in a network node of a first network, for designating one or more cells of a second network as neighbouring cells to the first network, the method comprising:

 selecting a set of carriers employed in the second network based on a location of a wireless device; transmitting information for the selected set of carriers employed in the second network to the wireless device served by the first network; 

receiving measurement reports for respective ones of the set of carriers employed in the second network from the wireless device; and determining neighbour cell relations between the first network and one or more cells of the second network based on the received measurement reports, 

wherein the determining of neighbour cell relations between the first network and one or more cells of the second network comprises associating measurement results and the location of the wireless device to a location in a location oriented map which defines cell geography of the second network, and further comprising using the cell geography of the second network disclosed by the location oriented map to determine when another wireless device becomes proximately located to the second network, and determining the second network has become available for migration by the other wireless device when it is determined that the other wireless device has become proximately located to the second network.

2. The method of claim 1, wherein the first network is a macro cellular evolved radio access network, macro E-UTRAN, operated in a first spectrum, and the second network is a micro cellular evolved radio access network, micro E-UTRAN, operated in a second spectrum different from the first spectrum and wherein the micro E-UTRAN provides radio network coverage within an area of the macro E-UTRAN.

3. The method of claim 2, wherein the micro E-UTRAN is a cellular network operated in a predetermined, confined area.

4. The method of claim 2, wherein the first spectrum is a licensed spectrum and/or the second spectrum is a locally licensed spectrum.

5. The method of claim 1, the method further comprising: obtaining information on carriers employed in the second network.

6. The method of claim 1, the method further comprising: transmitting a measurement order to the wireless device, the measurement order comprising one or more selected carriers for measuring.

7. The method of claim 1, wherein the determining of neighbour cell relations between the first network and one or more cells of the second network comprises including neighbour cell relations of the second network in a neighbour relation table in the network node.

8. The method of claim 1, further comprising: determining availability of the second network for wireless device connectivity based on the location of the wireless device; selecting a cell of the second network; and initiating migration from the first network to the selected cell.

9. The method of claim 1, further comprising transmitting information on the neighbor cell relations to one or more neighbouring network nodes of the first network or to one or more neighbouring network nodes of the second network.

10. A network node configured for operation in a first network for designating one or more cells of a second network as neighbouring cells to the first network, the radio network node comprising: radio circuitry arranged for transmission and reception of radio signals; processing circuitry configured to cause the network node to: select a set of carriers employed in the second network based on a location of a wireless device; transmit, using the radio circuitry, information for the selected set of carriers employed in the second network to the wireless device served by the first network; receive, using the radio circuitry, measurement reports for respective ones of the set of carriers employed in the second network from the wireless device; and determine neighbour cell relations between the first network and one or more cells of the second network based on the received measurement reports, wherein the determining of neighbour cell relations between the first network and one or more cells of the second network comprises associating measurement results and the location of the wireless device to a location in a location oriented map which defines cell geography of the second network, and further comprising using the cell geography of the second network disclosed by the location oriented map to determine when another wireless device becomes proximately located to the second network, and determining the second network has become available for migration by the other wireless device when it is determined that the other wireless device has become proximately located to the second network.
Analysis: In comparing the pending CON application with the Patent they both are claiming similar subject matter relating to neighbor cell relationships and measurement reporting. 



With respect to claims, the Pending Application merely broaden the scope of the application by eliminating terms " wherein the determining of neighbour cell relations between the first network and one or more cells of the second network comprises associating measurement results and the location of the wireless device to a location in a location oriented map which defines cell geography of the second network, and further comprising using the cell geography of the second network disclosed by the location oriented map to determine when another wireless device becomes proximately located to the second network, and determining the second network has become available for migration by the other wireless device when it is determined that the other wireless device has become proximately located to the second network.”

	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 20160302203 hereafter Liu.  

As to Claim 1. 	Liu  discloses a method, performed in a wireless device [i.e. UE- User Equipment/UE-110] served by a network node [i.e. Serving Base Station/BS/eNB-170] of a first network [RAN-120A/First BS], for designating one or more cells of a second network [i.e. SCell/Second BS/eNB-170B/neighbor] as neighbouring cells to the first network [Section 0035: Each base station 170A-B operates a cell area], the method comprising [Fig. 1 (System-100 include any number UEs, base station, and networks, see 0040), Fig. 4, Sections 0028, 0048, 0079: The first configuration signaling identifies N secondary cells (SCells) in K component carrier sets for configuration, and the UE configures the component carriers in the component carrier sets with a set of common parameters and operations identified in the configuration signaling. The network configures neighbor cell as SCell. The base station-170 use configuration signaling to configure carriers as serving cells of the UE]:
receiving, from said network node of the first network, information on a set of carriers [i.e. Cells/SCells/CCs/carrier aggregation] employed in the second network [Figs. 4, 6, Sections 0078-0080: Base station-170 assigns SCells to the UE-110. The base station-170 use configuration signaling to configure carriers as serving cells of the UE; that is the base station configures a number of N SCells in K CC sets, subsequently, the UE is configured with the N SCells in K CC sets. Once the UE 110 is configured with the N SCells in K CC sets, the base station 170 configures the CC sets to the UE],
performing measurements on selected one or more carriers [i.e. cells/SCells/CCs/carrier aggregation] from the set of carriers; and transmitting measurement reports for respective carriers to the network node [Sections 0056, 0069, 0082: The UE is configured for inter-frequency neighbor cell measurements, performs measurements and reports the measurements to the network. The UE monitor and measure SCell in CC sets; measurements for SCells as a reference signal received power (RSRP) report, to the base station-170. The UE monitors and measures the RSRP of a CC in a CC set, for example SCell 1a in CC set 402; After measuring and monitoring, the UE sends an RSRP report to the base station that includes the measurements of the single CC (i.e. selected CC) in the CC set],
the measurement reports being representative of neighbour cell relations between the first network and one or more cells of the second network [Sections 0048, 0094: The network configures the UE for inter-frequency neighbor cell measurements and the UE reports to the network; and the network configures an inter-frequency neighbor cell as an SCell, sending the configuration signaling including information such as cross-carrier scheduling information, transmission modes. Any number of different measurements, calculations, signaling, etc. implemented on the system such that base station configure the UE using CC sets and a common set of parameters and/or operations].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; 
1.	Jung et al. US 20150201343 in particular Section [0110] First, the UE measures the quality of the serving cell and the quality of the neighbor cell for the cell reselection; Section [0123] The UE measures serving cell and neighbor cell according to the Equation 1, regards the cell having the largest ranking criterion value as the best ranked cell, and selects the cell; Section [0164] The UE may perform a measurement for a specific purpose set by the network and reports a measurement result thereof to the network, in order to provide information to help a provider to operate the network.
2. 	Behravan et al. US 20150131544 in particular Sections 0010, 0203, 0228, 0252.
          Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477